Citation Nr: 1225925	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for loss of teeth, residuals of dental trauma, for purposes of VA compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty service from April 1951 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought.  

In March 2008 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at a Board video-conference hearing.

In May 2008, the Board denied the claim for service connection for headaches, and remanded to the RO the claim for service connection for a dental condition, claimed as mouth damage.  

The Veteran then appealed the denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted an April 2009 Joint Motion of the Veteran and the Secretary of VA (the Parties), and thereby vacated the May 2008 Board decision and remanded the case to the Board.  

In August 2010 the Board remanded the case to the RO with respect to both claims on appeal.  In the introduction of the August 2010 Remand, the Board notified the RO that the issue of entitlement to service connection for a sinus condition had been raised by the record, and the Board referred the matter to the RO for appropriate action.  There is no indication in the claims file or the Virtual VA computer database that this claim has been adjudicated by the RO.  Therefore the issue is referred to the RO for appropriate action.   

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306(1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  

Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381(a-b) that are effective February 29, 2012, see 77 Fed. Reg. 4469 (Jan. 30, 2012), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue with respect to missing teeth other than tooth number 8 has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a headache disorder is related to service or to a service-connected disability.

2.  The only identified dental disabilities are missing teeth including replaceable missing teeth.

3.  The Veteran does not have any loss of teeth due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis for which lost masticatory surface cannot be restored by suitable prosthesis.



CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a dental disorder for purposes of VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent between November 2005 and November 2010.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations with opinions regarding his claimed headache and dental disabilities.  The Board finds that such VA examinations and opinions obtained are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from the examination reports are adequate for the purposes of deciding the claims on appeal regarding the sleep apnea and skin disorder claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge, which was conducted in March 2008.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the March 2008 hearing, the Veterans Law Judge discussed the elements that were lacking to substantiate the Veteran's claims and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

II.  Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Id at 439. 

As the provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006, after the Veteran's claims submitted in 2005, they do not apply in the instant case.  Thus, further discussion in the analysis below as to the amended provisions of 38 C.F.R. § 3.310, as to establishing a pre-aggravation baseline level of disability, is not necessary.  

In addition, if a Veteran served 90 days or more, and an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Headache Disorder

The Veteran seeks service connection for a chronic disorder of headaches claimed as due to active military service or to a service-connected disability.

VA has established a service connection for disabilities that may have caused or aggravated the Veteran's diagnosed headaches.  His service-connected disabilities potentially related to the etiology of the Veteran's headaches consist of  disabilities identified by VA as (1) cervical spine degenerative joint disease (rated 20 percent), which was initially claimed by the Veteran as neck problems with pain and stiffness; (2) multiple scars of the chin, left jaw, face, and lips (rated 10 percent); and (3) residuals of maxilla and zygomatic arch fracture, chronic right-sided epistaxis (rated zero percent).  

Service treatment records show that the Veteran was injured in a motor vehicle accident in January 1954.  Initial service treatment records at that time noted multiple lacerations of the face, nose and mouth, and contusions of the scalp.  These records noted that there was no evidence of skull fracture or of brain injury.

VA treatment records beginning in 2001 show complaints and treatment for headaches.  The Veteran was seen in February 2001 VA for complaints of "new headaches" the Veteran described as dull over the entire head, which had not gotten progressively worse, and which did not include neurological symptoms such as blurred vision, numbness, or weakness.  That report noted a past medical history of arthritis, and that the Veteran was taking medication for his arthritis.    

The Veteran was seen in July 2001 with complaints of pain associated with arthritis including of the neck and complaints of right-sided headaches for the past two months, which were not associated with neurological symptoms such as vision problems.  The treatment report contains an impression of headaches, and the examiner opined that the Veteran's symptoms did not appear to be CNS (central nervous system) in nature.

The Veteran was seen in June 2002 with complaints including of chronic nose bleeds, arthritic complaints, and occasional headaches.  The assessment included chronic neck pain; and degenerative joint disease of the cervical spine.

The Veteran was seen in July 2002 for complaints of right sided headache that was mostly located at the base of the skull and neck with mild tingling to his bilateral hands and feet.  He denied any weakness or numbness.  The assessment was that the Veteran had complaints of neck/headache, which appears to be musculoskeletal pain from the neck, but sinus etiology is also possible as it seems to improve with adequate drainage of the sinuses.

When seen in July 2002 for a VA neurology consultation, the Veteran reported complaints of right sided headaches for a year or more, located at the right fronto-parietal region.  He described the headaches as being pressure or sharp in nature, and lasting from 30 minutes to three hours.  He reported that the headaches were associated with right  posterior neck pain, and other times clearly worse when he had nose congestion.  He reported that he had nose bleeds.  

The July 2002 VA neurology consultation physician assessed that the Veteran had right sided headaches, and opined that the character and quality of the pain was not consistent with vascular headache such as migraine or cluster.  The physician opined that the pressure like quality and association with nasal stuffiness and neck motion were more suggestive for muscle contraction headache triggered by pain in the cervical spine or nose; and that the headache was unlikely due to intracranial brain disease given the normal CAT examination.  The physician stated that if the headache was due to cervical osteoarthritis, then this was musculoskeletal in origin and not due to nerve compression.

During a March 2008 Board video-conference hearing the Veteran testified essentially to his belief that his headaches were due to his service-connected residuals of maxilla and zygomatic arch fracture, chronic right-sided epistaxis.

The report of an October 2010 VA examination for neurological disorder shows that the Veteran reported complaints of headaches.  The examination report noted a history in service of a motor vehicle accident resulting in a nose injury, with nose problems since then.  The Veteran reported that his nose becomes clogged at night and then he wakes in the morning with a headache.  The headache was diffuse and would last one to one and one-half hours.  The headaches would clear when the nose became clear.  The Veteran reported that the headaches were not associated with visual disturbances, nausea, vomiting, photophobia or phonophobia.  The examiner noted that during multiple examinations by otolaryngologists, the diagnosis was chronic rhinitis.  After examination, it was the examiner's opinion that the headaches were somewhat linked to the Veteran's obstruction of his nose.  The examiner opined that the tension headaches were "as likely as not linked to the pathology of his nose which is a service-connected disability."

The report of a January 2011 VA examination for nose and sinus disorder shows that the Veteran reported complaints of nasal drainage and headaches.  The examiner noted that the Veteran had been evaluated by a VA physician looking for some pathology, and that physician strongly believed that this was vasomotor rhinitis, which had absolutely nothing to do with any previous surgery or any current pathology of the nose.  The examiner noted that a recent CAT scan was completely normal in the nose and sinus areas, as was examination of the nose.  The examiner opined that the Veteran had absolutely normal sinuses and nasal examination, and that the complaints of headaches had nothing to do with his sinus or any other service-connected disability.  

The January 2011 VA examination report contains an impression: (1) that there was no evidence of any specific nose or sinus abnormality on examination; and (2) possible vasomotor rhinitis, but no specific physical findings would be occurring with this, and vasomotor rhinitis will not cause headaches or any other specific problems except for occasional drainage; and the vasomotor rhinitis is a nerve condition to the internal nose that is completely unrelated to any of the aforementioned problems. 

In January 2012 the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In a February 2012 responsive advisory medical opinion letter, a medical specialist physician reviewed the Veteran's medical record history and provided an opinion as to whether there was an etiological relationship between the Veteran's claimed headaches and his active service or one or more of his service-connected disabilities.  The specialist reviewed the clinical history during service and thereafter.

The specialist noted that medical evaluation records during service associated with a motor vehicle crash in January 1954 showed associated facial injuries.  The specialist indicated that contemporaneous treatment records in service showed no evidence of brain injury and there was no complaint of headache or cervical spine injury.  The specialist noted that there was no mention of headache prior to 2001 in the medical records reviewed.  The specialist reviewed the post service treatment records and VA examination reports citing much of the evidence discussed above.  

The specialist opined that the Veteran's headaches were most consistent with a muscle contraction headache pattern, although maximal pain in the morning was not characteristic of this.  He opined that the prevailing description of the headaches was not consistent with sinus or cervicogenic headache, and there were no features suggestive of migraine headaches or its variations.  As rationale for the opinion, the specialist emphasized that he could find no medical record evidence of reported headache prior to 2001, and that all of these factors affect the determination of causality of the Veteran's headaches.

The specialist concluded with opinions addressing the likelihood that a headache disorder was etiologically related to service or to a service-connected disability.  Regarding the former, the specialist opined that it was not likely (not "at least as likely as not") that: (1) any headache disorder was etiologically related to service due to injury or disease in service; or (2) an organic disease of the nervous system manifested by a headache disorder developed within one year after discharge.  The specialist noted that the absence of any symptoms related to neck impairment for some 50 years after the motor vehicle accident made a direct causative connection to headaches most unlikely.  

As to the question of the likelihood that a headache disorder was proximately due to, the result of, or was aggravated by, a service connected disability, the specialist responded that there was no connection between a headache disorder and service-connected: multiple scars of the chin, left jaw, face, and lips; or residuals of maxilla and zygomatic arch fracture, chronic right-sided epistaxis.  

He did note that it was possible that the headaches may have been, to a minor degree if at all, aggravated due to the cervical spine degenerative joint disease.  He cautioned that this would not be due to the preexisting disease but, rather, the superimposition of degeneration of the spine from aging on the preexisting disease, absent which this exacerbating factor might not have occurred.  He ultimately concluded, however, that in his opinion this did not rise to the level of probability of "as likely as not."  

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any headache disorder is related directly to service or to a service-connected disability.  There is no medical evidence of any chronic headache condition within one year of separation from service so as to warrant service connection on the basis of presumption of an organic disease of the nervous system.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran has a diagnosed headache disorder, there is no evidence of this chronic condition in service nor after service for a number of years, prior to 2001 when first diagnosed.  Consistent with that finding, the VA specialist providing the February 2012 advisory medical opinion opined that a headache disorder was not likely related directly to service.  And as just discussed, the VA specialist also opined that there was no connection between a headache disorder and the Veteran's service-connected disabilities.  Also, the specialist opined in essence that even though it was possible that some age-related degeneration of the spine (degeneration superimposed on the preexisting disease) may have aggravated a headache disorder to a minor degree, if at all, it was nevertheless not likely that the Veteran's service-connected cervical spine degenerative joint disease aggravated a headache disorder.
 
On review of the remainder of the medical records on file the preponderance of the competent evidence is against a finding that a headache disorder is related to service or to a service-connected disability.  There is only one instance of a reported headache in service, in July 1953, which at that time the treatment provider associated with insect bites.  No post-service treatment record contains evidence linking any current headache disorder to service.  

In this regard, the preponderance of the medical opinions on this matter are against the Veteran's claim with respect to a nexus of any headaches disorder with service or service-connected disability.  Notably, the October 2010 VA neurological disorders examination report shows that the VA neurological disorders examiner commented that he tended to believe that the Veteran's headaches were somewhat linked to the obstruction in the nose, however, he was not sure of this relation.  He nevertheless opined that the headaches were at least as likely as not related to the service-connected nose pathology.  

The RO followed up on this examination with a VA examination for nose and sinus disorder in January 2011.  After examination, the VA nose and sinus examiner concluded with an impression that there was no evidence of any present nose or sinus abnormality; and an impression, in pertinent part, of possible vasomotor rhinitis-as diagnosed by another physician-but no specific physical findings would be occurring with this, and vasomotor rhinitis will not cause headaches.  Given the specialty of this examination, and the findings from the February 2012 advisory medical opinion letter, the Board finds the opinion in the January 2011 VA nose and sinus disorders examination more probative than that of the October 2010 VA neurological disorders examination.

The Veteran has not asserted that he has had a continuity of headache symptoms since service so as to warrant service connection on the basis of a report of any onset in service and continuity since service of current symptoms.  In this regard, VA treatment records show that he first reported complaints of headaches in February 2001, when he reported complaints of "new headaches".  Further, at his March 2008 video-conference Board hearing, he testified that his headaches only started about four or five years before.  At that time he indicated in testimony that his headaches were associated with his nosebleeds.  The evidence on file shows no indication of any continuity of relevant symptoms since service or prior to 2001. 

Further, the issue of providing an opinion on the etiology of the Veteran's headache disorder is beyond the competency of a lay person because it requires medical knowledge and training.  In this case, there is no medical evidence linking the diagnosed headache disorder to service or to a service-connected disability.  The Board does not question the Veteran's sincerity that he has a headache disorder that resulted from a service-connected disability as claimed.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  

Indeed, in Jandreau, the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Jandreau v. Nicholson, 492 F.3d at 1377.  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinion given by VHA medical expert is more probative than the Veteran's statements regarding any continuity of symptoms as a basis for entitlement to service connection.  

In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied. 

B.  Dental Claim

As discussed above, service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354  (1995).  This aspect of the case is addressed in the introduction above.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 . These disabilities include: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.

The Veteran claims benefits based only on the last condition-loss of teeth.  Moreover, as discussed below, the evidence does not show any of the other conditions discussed just above.  Therefore, further discussion regarding the other conditions is not required.  As it pertains to the facts of this case, service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  

The report of an April 1951 enlistment examination shows that at that time the Veteran was already missing teeth numbers 1, 2, 15, and 16 at that time at the beginning of service.  

Service treatment records in January 1954 show that the Veteran had injuries from a motor vehicle accident.  Initial treatment records at that time noted multiple lacerations of the face, nose and mouth, and contusions of the scalp.  X-rays showed fracture of the maxilla and zygomatic arch.  The Veteran underwent reduction of the fracture of zygoma and maxilla on the right.  Dental records at the time show that associated with the accident, the right lateral maxillary incisor tooth was missing. 

By February 1954, treatment records show that the provider found further hospitalization not necessary.  The maxilla and zygoma were in excellent position.  

The report of an April 1954 separation examination shows that teeth numbers 8, 15, 17, and 30 were missing, and the Veteran had a bridge between teeth numbers 7 and 9.

A January 1956 report of VA dental treatment shows that the dentist removed teeth numbers 1 and 2.  In January 1956 the Veteran submitted an application for compensation benefits based in part on residuals of the 1954 automobile accident, including claimed broken jaw, dental conditions: "front teeth knocked out."

A March 1956 VA dental record shows remarks that the Veteran reported that due to an accident in 1954 he had a fractured mandible and superior maxillae.  The examiner remarked that jaw movements were within normal limits, occlusion was good, and soft tissue was normal.  The report indicates missing teeth at numbers 1, 2, 4, 8 (replaced by bridge prophylaxis), 15, 17 and 30. The Veteran had caries involving pulp at tooth 16, with a notation to extract.  The Veteran had caries not involving pulp at teeth numbers 12, 13, 18, 28, and 29.

A Dental Rating Sheet dated in February 1984 indicates a determination that there had been trauma to tooth number 8.

The report of a December 2005 VA dental examination shows that the Veteran was examined regarding claimed residuals of dental trauma in service.  The Veteran reported that the 1954 motor vehicle accident resulted in having tooth number 8 avulsed and replaced by a bridge, and teeth number 25 and 26, which were lingually everted were never repaired or put back into position.  The examiner noted that VA performed procedures to have crowns for 25 and 26, which were fully functional.  

On examination, the examiner found the following.  The Veteran had normal osseous contours of his maxilla and mandible.  The maxilla had a full upper denture resulting from negligence on the part of the Veteran, which he admitted, over a period of time from 1954 to the present.  The Veteran had had a series of extractions due to dental decay and periodontal disease.  He was currently wearing a full upper denture.  He was fully dentate on the lower side with crowns on teeth number 25 and 26.  

The examination report contains an impression that the Veteran's maxilla and mandible had normal osseous contours.  He had no temporomandibular joint problems.  He had full range of motion both in protrusive and lateral and opening manners.  The Veteran was fully functional from a masticatory standpoint.

The report of a September 2006 VA dental examination shows that the Veteran reported that he was involved in an accident in 1954, during which tooth number 8 was avulsed.  He reported that this was replaced by a fixed bridge, teeth numbers 7-9.  He reported that in 1956 the tooth became loose.  He reported that lost all of his maxillary teeth for whatever reason.  He had a full upper prosthesis fabricated in 1985 by VA.  He reported that he lost his teeth due to his own neglect.  He reported that the full upper denture he was wearing today was fully functional, and he had normal opening movement.  On examination, the Veteran had class I occlusion.  He had lower normal natural teeth, was fully dentate in the mandible, could masticate any and all foods, and had full range of motion. 

The report of a November 2009 VA dental oral surgery examination shows that the examiner reviewed the claims file.  On that basis, the examiner noted that the Veteran had the avulsion of tooth number 8 while in service due to an accident, with replacement by a bridge.  Subsequently after discharge from service, he had edentulation of all remaining maxillary teeth, with placement of an upper prosthesis, which was fully functional.  Also at the time of the 1954accident, he had partial avulsion of teeth numbers 25 and 26, which VA crowned subsequent to discharge; both are fully functional crowns.  The examiner opined that the dental accident was not affecting the Veteran's current dental condition.  The Veteran had a fully functional maxillary prosthesis and fully functional crowns on teeth numbers 25 and 26.

The report of a September 2010 VA dental oral surgery examination shows that the VA examiner from the November 2009 VA examination made additional findings that during service, tooth number 8 was lost due to trauma associated with the motor vehicle accident that also resulted in fascial fractures.  Tooth number 8 was replaced with the Maryland Bridge using teeth numbers 7 and 9 as the supporting structured teeth.  Due to his own neglect resulting in caries and periodontal disease, the Veteran became edentulous as to the maxilla in 1967.  This condition was replaced with full maxillary prosthesis.  

The examiner opined that other than tooth number 8, the loss of the upper teeth was not the result of active duty service.  The Veteran presently had a fully functional upper prosthesis and could masticate any foods.  The mandible was totally dentate (has all teeth remaining) except numbers 17 and 32.  The Veteran had Class I occlusion.  He has no temporomandibular joint problems, and has no residuals on his facial fractures.  The Veteran had well-healed fractures with no deformity and a very well-defined maxillary ridge on which there was a fully functional upper prosthesis.

The evidence shows that the loss of tooth number 8 was due to the inservice trauma resulting from the automobile accident.  However, the record shows that the automobile injury did not result in the loss of substance of the body of the maxilla or mandible, and shows that any lost masticatory surface was restored by suitable prosthesis.  Although the evidence shows that teeth number 25 and 26 were lingually everted in the automobile accident, the record also shows that VA subsequently performed procedures to have crowns for teeth numbers 25 and 25, after which they were fully functional.  

As there is no evidence with respect to teeth numbers 8, 25, and 26, showing a loss of teeth due to the loss of substance of the body of the maxilla or mandible for which any lost masticatory surface cannot be restored by suitable prosthesis, service connection for these teeth is not warranted.  Notably, as reflected in multiple VA dental examination reports, the Veteran has normal osseous contours of his maxilla and mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I).  See 38 C.F.R. § 17.161(a). 

With respect to any other missing teeth other than number 8, the Veteran currently has a full upper denture, which was rendered necessary by the loss of a number of teeth over time due to extractions due to dental decay and periodontal disease.  Other than missing tooth number 8, the Veteran's edentulous condition of the maxilla (upper teeth), and other missing teeth on the lower side, are, as discussed above, shown to be the result of periodontal disease resulting from admitted negligence of the Veteran, and not the result of trauma or disease such as osteomyelitis.  

Therefore, with respect to the missing teeth other than tooth number 8, there is no evidence of record that the Veteran has loss of teeth resulting from loss of substance of body of maxilla or mandible.  Thus regarding these other teeth, the Veteran does not have a service-connected compensable dental disability or condition (Class I). See 38 C.F.R. § 17.161(a). 

The Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  Thus, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c). 
 

ORDER

Service connection for a headache disorder is denied.

Service connection for loss of teeth, residuals of dental trauma, for purposes of VA compensation, is denied.



______________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


